Case 1:20-cv-00244-TWP-DLP Document 16 Filed 08/19/20 Page 1 of 2 PageID #: 36




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CURTIS A. WEATHERS,                                 )
                                                    )
                             Petitioner,            )
                                                    )
                        v.                          )       No. 1:20-cv-00244-TWP-DLP
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                             Respondent.            )

                         Order Dismissing Action Without Prejudice

       Petitioner Curtis A. Weathers file a letter which was treated as a motion pursuant to 28

U.S.C. § 2255. Dkt. 1. Consistent with this Court's General Order, counsel was appointed to

consider Mr. Weather's claim for relief. Dkt. 3. Counsel considered the claim and then withdrew.

Dkt. 11. The Petitioner was then given a period of time in which to either withdraw his § 2255

motion or to file an amended § 2255 motion. Dkts. 12 and 15. He was instructed that the pending

motion does not provide any basis upon which this Court could conclude that he is entitled to any

relief and that the failure to file an Amended § 2255 Motion by the deadline would result in the

dismissal of this action without prejudice. Dkt. 12. The time to file an Amended § 2255 Motion

was extended, dkt 15, but this deadline has passed without the filing of an Amended § 2255

Motion.

       Accordingly, Mr. Weather's motion for relief pursuant to § 2255 is DENIED and this

action is dismissed without prejudice. Judgment consistent with this Entry shall now issue and the

Clerk shall docket a copy of this Entry in No. 1:17-cr-41-TWP-TAB-1. The motion to vacate

(Crim. Dkt. 47) shall also be terminated in the underlying criminal action.

       IT IS SO ORDERED.

       Date:   8/19/2020
Case 1:20-cv-00244-TWP-DLP Document 16 Filed 08/19/20 Page 2 of 2 PageID #: 37




Distribution:

CURTIS A. WEATHERS
15710-028
YAZOO CITY - MEDIUM FCI
Inmate Mail/Parcels
P.O. BOX 5000
YAZOO CITY, MS 39194
